Citation Nr: 1538594	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right hand pinky finger spasms, reduced range of motion (right pinky finger disability).


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION


The Veteran had active service from June 9, 1982 to June 19, 1982; from November 1985 to January 2003; and from March 2003 to December 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).
The Veteran requested to be afforded a Board hearing on his May 2009 VA Form 9, scheduled for May 2014.  However, he failed to appear.  Without good cause being shown for the failure to appear the Board finds that his hearing request has been withdrawn and appellate review may proceed.  See 38 C.F.R. § 20.704(d) (2015).

This matter was remanded by the Board in July 2014 and December 2014 for further development and is now ready for disposition.

In May 2014, the Veteran signed an expedited waiver (of the 30 day waiting period).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's right pinky finger disability was not manifest during service and is unrelated to service.


CONCLUSION OF LAW

A right pinky finger disability was not incurred in or aggravated by service and  may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a right pinky finger disability that is related to his service.

The Veteran's service treatment records include a December 2005 report of medical history which reflects a complaint of right hand/pinky finger spasms and reduced range of motion.  However, this report is negative for any diagnosed right pinky finger disability.

Notably, the claims file does not contain any post-service treatment records relevant to the Veteran's claim.

Pursuant to the Board's July 2014 Remand, on August 2014 VA examination, the examiner diagnosed trigger finger right ring finger-resolved, ulnar tunnel syndrome of the right hand, and ulnar neuritis of the right hand.  The examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that there was no evidence in the service treatment records of complaints referable to the right pinky finger.

In a December 2014 Remand, the Board found that the August 2014 VA medical opinion was inadequate as the examiner did not account in the rationale for the Veteran's in-service complaints of right hand/pinky finger spasms and reduced range of motion on his December 2005 retirement Report of Medical History. Therefore, the Board requested an addendum opinion for clarification purposes.

Pursuant to the Board's December 2014 Remand, in a January 2015 addendum, the examiner simply stated that there was no change to his prior medical opinion of 2014 and that there was no evidence of any complaints in service referable to the diagnosed ulnar neuritis.

The service and post-service evidence provide particularly negative evidence against this claim.

It is important for the Veteran to understand that the Board finds that the VA medical examination and opinion and addendum, provide highly probative evidence against the central claim.  After reviewing the claim file, considering the Veteran's documented and reported history, and performing an examination, and considering the December 2005 complaint of right hand pinky finger spasms and reduced range of motion, the examiner concluded that there were no in-service complaints related to his currently diagnosed ulnar neuritis.  The examiner opined that the right hand ulnar neuritis is less likely than not related to his military service or connected to his military service in any way.  The examiner provided a conclusion with a sufficient rationale. Therefore, the VA medical examination and opinion provides probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, there are no post-service records indicating treatment of any right pinky finger disability.  The right pinky finger disability was not diagnosed until August 2014.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran did not experience any symptoms of any right pinky finger disability for over 8 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claim.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has any right pinky finger disability that is related to his service.

The Board has taken the contention that this disability is etiologically related to his service seriously (this was the basis of multiple Board remand in order to address this medical question).  The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the right pinky finger disability and an in-service complaint of spasms and reduced range of motion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a right pinky finger disability, diagnosed as ulnar neuritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that a right pinky finger disability is related to the Veteran's active service.  Accordingly, service connection for a right pinky finger disability must be denied on a direct and presumptive basis. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in March 2007 which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to service connection for a right pinky finger disability.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, pursuant to the Board's July and December 2014 Remands 's October 2014 remand a relevant VA examination and opinion was obtained later that month. The Board finds that the examination report and opinion shows the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough VA examination, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA examination, medical opinion, and addendum obtained in this case in the aggregate and substantially complied with the July and December 2014 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for right hand pinky finger spasms, reduced range of motion (right pinky finger disability), is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


